RE: 1. IS A PERSON WHO HAS RETIRED FROM THE HIGHER EDUCATION SYSTEM AS A TEACHER OR ADMINISTRATOR AND IS RECEIVING A RETIREMENT CHECK BARRED FROM HOLDING PUBLIC OFFICE? 2. IF IN ADDITION TO THE ABOVE, THE PERSON IS ALSO RECEIVING A SUPPLEMENTAL RETIREMENT CHECK FROM THE BOARD OF REGENTS, IS SUCH PERSON BARRED FROM HOLDING PUBLIC OFFICE? BEFORE ANSWERING THE QUESTIONS YOU HAVE POSED, I MUST ADVISE YOU THAT THE ANSWERS ARE BASED ON LEGAL RESEARCH I HAVE DONE. THEREFORE THE ANSWERS CONTAINED HEREIN ARE MY PERSONAL OPINIONS. IF THE QUESTIONS WERE ASKED IN AN OFFICIAL ATTORNEY GENERAL OPINION, IT IS POSSIBLE THAT A DIFFERENT RESULT WOULD BE REACHED.  IN REGARD TO YOUR FIRST QUESTION, I HAVE FOUND NO OKLAHOMA LAW WHICH WOULD PROHIBIT SUCH A PERSON FROM HOLDING PUBLIC OFFICE. IT IS THEREFORE MY PERSONAL OPINION THAT A PERSON RECEIVING A RETIREMENT CHECK, AS SET FORTH IN YOUR FIRST QUESTION, WOULD BE ELIGIBLE TO HOLD PUBLIC OFFICE.  IN REGARD TO YOUR SECOND QUESTION, AGAIN, I HAVE FOUND NO OKLAHOMA LAW WHICH WOULD PROHIBIT SUCH A PERSON FROM HOLDING PUBLIC OFFICE. IT IS POSSIBLE, HOWEVER, THAT THE CONTRACT UNDER WHICH THE PERSON IS RECEIVING THE SUPPLEMENTAL RETIREMENT CHECK COULD CONTAIN LANGUAGE WHICH MIGHT AFFECT THE RECIPIENT'S ABILITY TO HOLD PUBLIC OFFICE. IN THIS REGARD, THE CONTRACT GOVERNING THIS RETIREMENT BENEFIT WOULD HAVE TO BE REVIEWED IN ORDER TO ANSWER YOUR QUESTION. (RETIREE, PUBLIC OFFICE, 51 Ohio St. 6 [51-6] (?)) (STEPHEN A. LAMIRAND)